                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


SREAM,INC.                                                                       CIVIL ACTION

    VERSUS

    TIGER BROTHERS FOOD MART,                                         NO.: 17-00657-BAJ-RLB
    INC.


                                               ORDER

          Before the Court is the Motion for Default Judgment (Doc. 21) and the

Motion for Default Judgment (Doc. 22) filed by Plaintiff Sream, Inc., in which

Plaintiff seeks a default judgment against Defendant Tiger Brothers Food Mart, Inc. 1

Jurisdiction is proper under 28 U .S.C. § 1331. For the reasons articulated herein, the

Court defers ruling on both motions pending the submission of a supplemental brief

by Plaintiff.

          Plaintiff is a California corporation that possesses exclusive license in the

Unite d States to use the trademark "RooR." (Doc. 1 at p. 2). RooR is recognized for its

ornate glass products including borosilicate jointed-glass water pipes, parts, and

accessories. (Doc. 21 at p. 2). Plaintiff contends Defendant engaged in the unlawful

manufacture, retail sale, and/or wholesale sale of counterfeit RooR branded water

pipes and related parts. (Doc. 1 at p. 2).

          Plaintiff filed its Complaint on September 20, 2017, asserting violations of the

Lanham Act, 15 U.S.C. § 1114. The Clerk of Court entered a default on June 14, 2018


1   Both motions are identical except Doc. 22 contains evidence in support of Plaintiffs Motion.
                                                     1
because Defendant failed to file an answer or motion under Federal Rule of Civil

Procedure 12.    (Doc. 19).    Plaintiff then filed the pending Motions for Default

Judgment.

      The Court notes a discrepancy in Plaintiffs pleadings and evidence regarding

where Defendant is incorporated and where the impact of Defendant's alleged

infringement was felt. Plaintiffs complaint alleges that Defendant is a Louisiana

corporation, a nd that a substantial part of the events giving rise to its claim occurred

in this district. However, Plaintiffs Motions for Default Judgment state that

Defendant is a Florida Corporation and Plaintiff bases its damages calculation on its

loss of profits in Florida. (Doc. 22 at p. 4; Doc. 22-2 at p. 1; Doc. 22-3 at p. 1). Given

Plaintiffs inconsistent statements and evidence about where the events in this

matter occurred, the Court requires clarification before it is able to address Plaintiffs

Motions for Default Judgment.

      Accordingly,

      IT IS ORDERED that Plaintiff show cause within ten days of the date of this

order why this suit should not be dismissed for improper venue. McClintock v. School

Bd. East Feliciana Parish, 299 Fed. Appx. 363, 366 (5th Cir. 2008) ("If a district court




                                            2
where suit is filed determines that venue is improper, it has discretion to either

dismiss the suit, or if it be in the interest of justice, transfer such case to any district

or division in which it could have been brought").



                                 Baton Rouge , Louisiana, this (O ~ay of June, 2019.




                                          JUDGE BRIAN~- J CKSON
                                          UNITED STAT    !STRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA




                                             3
